Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-7 rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Takeda (JP 2011125881 A).
Regarding Claim 1, Takeda discloses:
a transfer device (10) which transfers an object to be transferred, comprising:
a pivoting arm (32) supported by a frame and configured to be rotatably driven around a pivot axis (31);
a main arm (27) which is rotatably connected (13) to the pivoting arm and to which a support part (22) which supports the object (W) to be transferred is connected at a distal end portion (21); and
an inclination adjustment part (F) which is slidably connected to the main arm in a longitudinal direction of the main arm [slidably connected through pivoting arm (32)] and has a parallel link mechanism (36 & 38 & G2 & G3) to adjust an inclination of the main arm [0019 & 0021 & 0022].
Regarding Claim 2, Takeda discloses:
the parallel link mechanism includes:
a surrounding member (36 & 38) which is able to slide [0019 & 0021 & 0022] and is attached on the main arm [attached thorugh pivoting arm (32)];
a first link rod (37) of which one end portion is rotatably connected to the surrounding member (Fig. 2) and the other end portion is lowered as it is moved toward a downstream side in a transfer direction of the object to be transferred (Fig. 2 & Fig. 3); and
a second link rod (39) of which one end portion is rotatably connected to the surrounding member (Fig. 2) and the other end portion is raised as it is moved toward the downstream side in the transfer direction of the object to be transferred (Fig. 2 & Fig. 3).
Regarding Claim 3, Takeda discloses:
the inclination adjustment part includes:
a first linear motion guide (G2) which guides the other end portion of the first link rod to be directed downward toward the downstream side in the transfer direction of the object to be transferred (Fig. 2);
a first linear motion motor (18) which generates power to move the other end portion of the first link rod [0021 & 0022];
a second linear motion guide (G3) which guides the other end portion of the second link rod to be directed upward toward the downstream side in the transfer direction of the object to be transferred (Fig. 3); and
a second linear motion motor (19) which generates power to move the other end portion of the second link rod [0021 & 0022].
Regarding Claim 4, Takeda discloses:
the first linear motion guide, the second linear motion guide, the first linear motion motor, and the second linear motion motor are fixed to the frame (Fig. 2).
Regarding Claim 5, Takeda discloses:
the parallel link mechanism includes:
a surrounding member (36 & 38) which is able to slide [0019 & 0021 & 0022] and is attached on the main arm [attached thorugh pivoting arm (32)];
a first link part (37) having at least one joint part (Fig. 2), of which one end portion is rotatably connected to the surrounding member and the other end portion is rotatably driven around a first rotating axis (Fig. 2 & Fig. 3); and
a second link part (39) having at least one joint part (Fig. 2), of which one end portion is rotatably connected to the surrounding member and the other end portion is rotatably driven around a second rotating axis (Fig. 2 & Fig. 3).
Regarding Claim 6, Takeda discloses:
the inclination adjustment part includes:
a first rotation motor (18) which rotationally drives the other end portion of the first link part around the first rotating axis [driving of the surrounding member (36) by the first rotation motor (18) causes rotation of the first link part]; and
a second rotation motor (19) which rotationally drives the other end portion of the second link part around the second rotating axis [driving of the surrounding member (38) by the second rotation motor (19) causes rotation of the second link part].
Regarding Claim 7, Takeda discloses:
the first rotation motor and the second rotation motor are fixed to the frame (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art document US 20130309050 A1 is pertinent to the applicant’s disclosure as it discloses a similar transfer mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652